                                  1                                              Yeah…

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIBCO SOFTWARE INC.,                          Case No. 19-cv-01163-MMC
                                  8                    Plaintiff,                      ORDER GRANTING DEFENDANT’S
                                                                                       ADMINISTRATIVE MOTION TO FILE
                                  9             v.                                     UNDER SEAL ITS ANSWER,
                                                                                       AFFIRMATIVE DEFENSES, AND
                                  10     CONNECTICUT GENERAL LIFE                      COUNTERCLAIMS
                                         INSURANCE COMPANY (CIGNA),
                                  11                                                   Re: Dkt. No. 24
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant’s “Administrative Motion to File Under Seal its

                                  14   Answer, Affirmative Defenses, and Counterclaims,” filed May 20, 2019. Counsel for both

                                  15   parties have filed declarations in support of the motion.

                                  16          The Court having read and considered the parties’ respective written submissions,

                                  17   the motion is hereby GRANTED.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: July 5, 2019
                                                                                               MAXINE M. CHESNEY
                                  21                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
